DETAILED ACTION
Status of Claims
	Claims 1 and 7-9 are pending.
	Claims 2-6 and 10-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 3 directed to species non-elected without traverse.  Accordingly, claim 3 has been cancelled.

Allowable Subject Matter
Claims 1 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claim 1.  The closest prior art includes the teachings of Huang et al. (CN 205474080) as described in the Office action dated 17 December 2021.  Briefly, Huang et al. disclose a plating electrode rod device comprising an anode bar, a bottom, an outlet, a base and a bar body.  Huang et al. fail to disclose a plurality of through hole channels defined in a closing cap…so as to allow the electrolytic treatment solution to flow through the closing cap and rotate the closing cap by a reaction force produced during flowing of the electrolytic treatment solution.  Filipovic et al. (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795